Citation Nr: 0011136	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-14 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for ilio-
inguinal nerve damage with right groin and rectal pain due to 
right iliac crest graft donor surgery, on appeal from the 
initial evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from May 1959 to June 1960 
according to a DD Form 214 of record, and May 1961 to July 
1962 according to a VA Form 3101 confirmed by the National 
Personnel Records Center in St. Louis, Missouri.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted compensation for ilio-inguinal 
nerve damage with right groin and rectal pain due to right 
iliac crest graft donor surgery pursuant to 38 U.S.C.A. 
§ 1151 (West 1991), and assigned a 10 percent disability 
rating from September 15, 1995.  This is the maximum rating 
under 38 C.F.R. § 4.124a, Diagnostic Code 8630 (1999) for 
neuritis of the ilio-inguinal nerve.  

The Board notes that the veteran also timely appealed the 
original 10 percent rating assigned by the RO in a September 
1997 decision for compensation for residuals of a post-
operative scar due to right iliac crest graft donor surgery 
pursuant to 38 U.S.C.A. § 1151.  The veteran, however, 
withdrew his appeal with respect to this issue at a video 
conference hearing before the undersigned member of the Board 
in October 1999.  (Transcript p. 3).

Also at the video conference hearing, the veteran submitted 
additional evidence with a waiver of RO consideration in 
accordance with 38 C.F.R. § 20.1304 (1999).  This waiver 
included a July 1999 letter from the veteran's private 
physician, Gregory Hawker, M.D.  

Moreover, in his testimony he raised the issues of 
entitlement to compensation for bowel and sexual function 
problems, in addition to entitlement to special monthly 
compensation and an expanded grant of service connection.  
Subsequently, in an October 1999 written statement, the 
veteran also raised the issues of entitlement to compensation 
for diabetes, chronic constipation, and impotency, all 
secondary to his ilio-inguinal nerve damage with right groin 
and rectal pain due to right iliac crest graft donor surgery.  
The Board refers these issues to the RO for appropriate 
action, because they are not properly developed for appeal.

In February 2000, the Board denied the veteran's motion to 
advance his case on the docket for lack of good cause.


FINDING OF FACT

The veteran's ilio-inguinal nerve damage with right groin and 
rectal pain due to right iliac crest graft donor surgery 
presents an exceptional and unusual disability picture.


CONCLUSION OF LAW

An extraschedular disability evaluation of 20 percent for 
ilio-inguinal nerve damage with right groin and rectal pain 
due to right iliac crest graft donor surgery is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321(b)(1) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original disability evaluation 
assigned following an award of compensation pursuant to 
38 U.S.C.A. § 1151, and, as such, the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Disability ratings are determined by 
applying the criteria set forth in the VA's Schedule for 
Rating Disabilities (Ratings Schedule), which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In such a case as 
this, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  
After reviewing the evidence, the Board is satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Factual background

By way of history, VA treatment reports show that the veteran 
underwent surgery to relieve a nonservice-connected cervical 
spine disorder.  As a necessary part of the operation, the VA 
medical center (VAMC) surgeons harvested bone from the 
veteran's right iliac crest (his right hipbone) in order to 
fuse it to his cervical spine.  After the surgery, however, 
the veteran developed pain in the location of his right hip 
where the bone was surgically removed.  The veteran 
complained that the pain extended into his groin and rectal 
areas.  The outpatient records since 1994 further show that 
VA routinely treated him with pain medication and a 
transcutaneous electrical nerve stimulation (TENS) unit with 
little success for his complaints of post-operative pain 
surrounding his right hip.

In April 1997, the veteran appeared before a hearing officer 
at the RO.  He testified that he experienced trouble around 
the post-operative scar tissue on his right hip.  For 
example, he described pain that emanated from his hip area as 
a sharp, stinging, burning pain that traveled into his groin.  
Sometimes the pain would wake him from sleep.  The pain would 
also force him to stop and rest after walking only a few 
hundred feet.  He wore slip pants with elastic waists because 
tight-waisted pants aggravated the pain.

In January 1999, VA examined the veteran.  The veteran echoed 
the same complaints about pain as discussed in the previous 
paragraph.  He maintained that he felt constant, mild pain 
around his right hip, groin, and rectal areas, however, two 
or three times a day the pain would increase in waves.  The 
VA examiner reviewed the claims file as part of the 
examination and observed that the veteran walked with two 
canes.  The examiner further noted that the veteran was 
diagnosed with diabetes mellitus soon after the April 1994 
bone graft operation.  Physical examination revealed a small, 
well-healed, non-tender and non-adherent scar over the right 
iliac crest.  The veteran had no clinically significant 
weakness or sensory deficit, although he was hypersensitive 
over the right ilio-inguinal canal, and he could not tolerate 
pressure in that area.  The examiner had difficulty 
administering the electro-diagnostic examination.  The sural 
nerve did not respond to stimulation, however, the peroneal 
nerve did.  The motor conduction was 37 meters per second.  
The needle examination of the low right paraspinals, the 
tensor fasciculata, the low right abdominals, and the anal 
sphincter on the right revealed a normal recruitment pattern 
and no abnormal irritability.  The examiner's final 
impression was mild, motor-sensory, diabetic neuropathy.  

The examiner elaborated that the veteran clearly had ilio-
inguinal nerve compromise manifested by symptoms coinciding 
with the distribution of that nerve.  The examiner noted that 
there was "no way" to check the sensory nerve.  The examiner 
also determined that this condition was secondary to the 
operative site where his hip bone was harvested; that the 
veteran had ilio-inguinal neuropathy; and that his diagnosed 
diabetes mellitus made it more likely to occur, since he was 
pre-diabetic when the surgery occurred. 

In a July 1999 statement, Gregory Hawker, M.D., a private 
physician, indicated that the veteran experienced intractable 
pain in the right ilio-inguinal region due to a post-
traumatic injury to the ilio-inguinal nerve.  Dr. Hawker 
added that standing or walking would exacerbate the pain, and 
the pain interfered with the veteran's ambulation and his 
ability to work or do household duties.  Furthermore, the 
doctor added that various prescribed medications have had no 
effect.  He concluded that this was a fixed, permanent pain 
condition.

In October 1999, the veteran appeared before the undersigned 
by video conference.  He waived RO consideration of Dr. 
Hawker's July 1999 opinion.  He testified that he received 
treatment and medication from VA about once a month, and his 
ilio-inguinal nerve damage caused very severe, continuous 
pain throughout the day.  For example, he related that the 
pain was so intense that he felt like he would fall without 
his crutches.  He imparted that VA had given him the crutches 
and he used them every day.  He explained that he could not 
stand or sit for long periods of time, and that, although he 
could drive a motor vehicle, the pain forced him to stop 
every 15 to 20 minutes.  Furthermore, he remarked that he did 
not sleep well because the pain would wake him up.  He 
reported that he last worked in 1994 and that he received VA 
housekeeping services and in-home care two times a week.  He 
declared that his prescribed pain relief medication only 
provided temporary relief.  The undersigned had to stop the 
hearing at one point because the veteran was visibly in pain.  
He had left his Percocet in his car and his representative 
went to get it.
 
Analysis

The veteran's nerve damage is evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8630.  Under Diagnostic Code 8630, 
severe neuritis of the ilio-inguinal nerve warrants a 10 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8630.  Neuritis of a peripheral nerve characterized by loss 
of reflexes; muscle atrophy; sensory disturbances; and 
constant pain, at times excruciating, is to be rated for 
injury of the nerve involved, with a maximum rating equal to 
severe, incomplete, paralysis.  38 C.F.R. § 4.123 (1999); see 
also 38 C.F.R. § 4.124a, Diagnostic Code 8530 (paralysis) and 
Diagnostic Code 8730 (neuralgia) (1999).  The 10 percent 
evaluation is the maximum evaluation available under these 
diagnostic codes.  

The veteran's nerve damage is currently evaluated as 10 
percent disabling, and this is the maximum rating available 
under Diagnostic Code 8630.  Hence, the Rating Schedule does 
not provide for a rating in excess of 10 percent for this 
disability.  

As for the possibility of a higher rating under another 
potentially applicable diagnostic code under 38 C.F.R. 
§ 4.124a, the Board points out that the medical evidence does 
not show that the April 1994 surgery resulted in damage to 
any other nerves.  Therefore, the Board concludes that the 
evidence does not demonstrate that the veteran's condition 
warrants a rating under another Diagnostic Code in the Rating 
Schedule.  38 C.F.R. § 4.124a.   

Nevertheless, the Board finds that an extraschedular rating 
in excess of 10 percent is warranted for the following 
reasons.  First, the record demonstrates that the veteran 
experiences severe problems involving his post-operative 
neuropathy of the ilio-inguinal nerve, which is manifested by 
pain in the groin and rectal areas, on an essentially 
continuous basis since the operation in April 1994.  

Second, as noted by Dr. Hawker, pain medications have 
provided little relief.  In fact, during his testimony before 
the undersigned, the veteran was in visible pain and he had 
to take a break in order for someone to get his prescribed 
medication (Percocet) from his car.  

Third, the January 1999 VA examiner essentially indicates 
that there are two sources of pain - one being a residual of 
the April 1994 operation, and the other being the mild, 
motor-sensory, diabetic neuropathy (which is not a service-
connected disorder or due to the April 1994 operation).  
Specifically, the examiner noted that the diabetic neuropathy 
made his current inguinal nerve damage more likely to occur 
since he was pre-diabetic at the time of the operation.  
Thus, the examiner could not pinpoint the cause of the 
veteran's ilio-inguinal nerve damage, groin, or rectal pain.

When it is not possible to separate the effects of the 
service-connected condition versus a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor, thus attributing such 
signs and symptoms to the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181 (1998).  In this regard, 
based on the medical evidence of record, the Board is unable 
to separate the effects of the veteran's post-operative ilio-
inguinal nerve damage, with right groin and rectal pain, from 
those caused by the nonservice-connected diabetic neuropathy.  
Therefore, in view of the severe groin and rectal pain 
associated with the ilio-inguinal neuropathy, which appears 
to be exacerbated by the nonservice-connected diabetic 
neuropathy; along with favorable resolution of reasonable 
doubt; the Board concludes that the evidence presents a 
disability picture so exceptional as to justify the 
application of an extraschedular evaluation.  Pursuant to 
38 C.F.R. § 3.321(b)(1), an extra-schedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in these 
exceptional cases is that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular standards.  38 C.F.R. 
§ 3.321(b)(1) (1999).  As noted earlier, a statement from the 
veteran's private physician indicated that pain due to the 
veteran's disability resulted in interference with ambulation 
and the ability to work or do household duties.  The veteran 
has also provided hearing testimony concerning the 
limitations of activity imposed by his ilio-inguinal nerve 
damage.  While he is in receipt of the maximum schedular 
evaluation for ilio-inguinal nerve neuritis, the evidence 
supports a higher evaluation on an extra-schedular basis.  
Accordingly, a disability evaluation of 20 percent is 
warranted for ilio-inguinal nerve damage with right groin and 
rectal pain due to right iliac crest graft donor surgery.  
38 C.F.R. § 3.321(b)(1).  As the veteran's pain has been 
shown to be constant and mild, with exacerbations several 
times per day, an additional 10 percent, but no more, is 
warranted, as representing disability beyond that 
contemplated by the 10 percent schedular evaluation.

In evaluating the veteran's disability, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for this post-operative disability as prescribed by 
the United States Court of Appeals for Veterans Claims in 
Fenderson, 12 Vet. App. 119.  At no time since service, 
however, has the veteran's disability warranted a rating in 
excess of 20 percent.


ORDER

Subject to the provisions governing the payment of monetary 
benefits, a 20 percent disability rating for ilio-inguinal 
nerve damage with right groin and rectal pain due to right 
iliac crest graft donor surgery is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

